                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 1 of 28 Page ID #:1




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      BRIAN G. ARNOLD, SB#186007
                    2
                        E-Mail: Brian.Arnold@lewisbrisbois.com
                    3 JONATHAN S. PINK, SB#179685
                        E-Mail: Jonathan.Pink@lewisbrisbois.com
                    4
                      ESTHER Y. SHIN, SB#324049
                    5   E-Mail: Esther.Shin@lewisbrisbois.com
                      ROHINI ROY, pro hac vice application forthcoming
                    6
                        E-Mail: Rohini.Roy@lewisbrisbois.com
                    7
                      633 West 5th Street, Suite 4000
                    8
                      Los Angeles, California 90071
                    9 Telephone: 213.250.1800
                      Facsimile: 213.250.7900
                   10
                   11 Attorneys for Plaintiff
                      HYPER ICE, INC.
                   12
                   13                                   UNITED STATES DISTRICT COURT
                   14               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   15
                   16 HYPER ICE, INC., a California                       CASE NO.
                   17 corporation,
                                                                          COMPLAINT FOR PATENT
                   18                      Plaintiff,                     INFRINGEMENT
                   19
                                  vs.                                     DEMAND FOR JURY TRIAL
                   20
                   21 THERAGUN, INC., a Delaware                          Trial Date:    None Set
                      corporation,
                   22
                   23                      Defendant.
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
& SMITH LLP                                               COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 2 of 28 Page ID #:2




                    1            1.        Plaintiff Hyper Ice, Inc. (“Plaintiff” or “Hyperice”) alleges as follows
                    2 for this Complaint for Patent Infringement (“Complaint”) against defendant
                    3 Theragun, LLC. (“Defendant” or “Theragun”):
                    4                                           THE PARTIES
                    5            2.        Hyperice is a California corporation with its principal place of business
                    6 at 525 Technology Drive, Suite 100, Irvine, California 92618.
                    7            3.        Hyperice is informed and believes, and based thereon alleges, that
                    8 Theragun is a Delaware corporation with its principal place of business at 3003 W.
                    9 Olympic Blvd., Suite 106-140, Los Angeles, CA 90006.
                   10                                   JURISDICTION AND VENUE
                   11            4.        This is an action for patent infringement under 35 U.S.C. §§ 271 et seq.
                   12 brought by Hyperice against Theragun for Theragun’s infringement of U.S. Patent
                   13 No. 10,729,614 (“the ‘614 Patent”).
                   14            5.        This Court has subject matter jurisdiction over Hyperice’s claims
                   15 asserted herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because those claims
                   16 arise under the patent laws of the United States, 35 U.S.C. §§ 1, et seq.
                   17            6.        This Court has personal jurisdiction over Theragun, which conducts
                   18 continuous and systematic business in California, including in this judicial district.
                   19 Theragun maintains its principal place of business in California. In addition, in this
                   20 judicial district, Theragun manufactures, offers for sale, sells, and/or uses the
                   21 infringing product at issue in this case and/or actively induces the manufacture
                   22 and/or use of the infringing product and/or contributes to the manufacture and/or use
                   23 of the infringing product.
                   24            7.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
                   25 and 28 U.S.C. § 1400(b) because Theragun has committed acts of infringement in
                   26 this judicial district and maintains its principal place of business in this judicial
                   27 district.

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                         1
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 3 of 28 Page ID #:3




                    1                                   GENERAL ALLEGATIONS
                    2            8.        The ‘614 Patent is entitled “Therapeutic Vibrating Roller” and issued
                    3 on August 4, 2020. The ‘614 Patent is directed to a portable vibrating roller for
                    4 therapeutic exercise and/or massage. A true and correct copy of the ‘614 Patent is
                    5 attached hereto as Exhibit 1.
                    6            9.        Robert Marton and Anthony Katz are the inventors of the inventions
                    7 disclosed in the ‘614 Patent. Hyperice is the owner of the ‘614 Patent.
                    8            10.       Since at least 2014, Hyperice has developed, arranged for the
                    9 manufacture of, and sold the Vyper line of high-intensity vibrating fitness rollers,
                   10 including the current Vyper 2.0:
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25            11.       Hyperice’s Vyper vibrating fitness roller allows users to warm up and

                   26 recover quickly, improving muscle flexibility, reducing lactic acid in the muscles,
                   27 and reducing the risk of injury. The following photos show athletes utilizing

LEWIS              28 Hyperice’s Vyper vibrating fitness roller:
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                        2
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 4 of 28 Page ID #:4




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26            12.       This action arises out of Theragun’s direct, induced, and/or
                   27 contributory infringement of the ‘614 Patent.

LEWIS              28            13.       At least 5 years after the release of Hyperice’s innovative Vyper
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                         3
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 5 of 28 Page ID #:5




                    1 vibrating fitness roller, Theragun released its infringing Wave Roller in or about
                    2 May 2020:
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                 4
& SMITH LLP                                     COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 6 of 28 Page ID #:6




                    1                             COUNT 1 – PATENT INFRINGEMENT
                    2            14.       Hyperice incorporates by reference the allegations in Paragraphs 1-13
                    3 above.
                    4            15.       Theragun has infringed and continues to infringe the ‘614 Patent-in-suit
                    5 under the Patent Laws of the United States, 35 U.S.C §§ 271 et seq. Theragun
                    6 manufactures, offers for sale, sells, and/or uses the infringing Wave Roller product
                    7 at issue in this case, and/or actively induces the manufacture, sale, and/or use of the
                    8 infringing Wave Roller product and/or contributes to the manufacture, sale, and/or
                    9 use of the infringing Wave Roller product.
                   10            16.       Theragun infringes at least Claim 1 of the ‘614 Patent. Theragun’s
                   11 Wave Roller product is a portable vibrating roller that meets the following elements,
                   12 either literally or under the doctrine of equivalents:
                   13                      a.    an outer roller structure comprising a firm, pliable foam material
                   14 formed as a cylinder having a generally cylindrical outer circumference, the
                   15 structure including a plurality of grooves and ribs positioned around the outer
                   16 circumference, the structure including a hollow cylindrical bore extending
                   17 longitudinally through the foam material:
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                        5
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 7 of 28 Page ID #:7




                    1                      b.   a vibration system comprising a shell sized to fit within the
                    2 hollow cylindrical bore of the outer roller structure, the shell having a first end
                    3 portion with a first end cap and a second end portion with a second end cap, the
                    4 shell having a middle portion approximately midway between the first end portion
                    5 and the second end portion:
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                                           c.   the shell enclosing and supporting a motor having a first end and
                   18
                        a second end, the first end of the motor positioned closer to the first end portion of
                   19
                        the shell than to the middle portion of the shell, the second end of the motor
                   20
                        positioned away from the first end portion of the shell and facing the middle portion
                   21
                        of the shell, the motor responsive to applied power to rotate an output shaft at a
                   22
                        selected one of a plurality of angular velocities, the output shaft having a coupling
                   23
                        portion extending from the second end of the motor into the middle portion of the
                   24
                        shell:
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                       6
& SMITH LLP                                           COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 8 of 28 Page ID #:8




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14                      d.   the shell enclosing and supporting an eccentric mass having a

                   15 first side and a second side, the eccentric mass coupled to the coupling portion of the
                   16 output shaft of the motor with the first side of the eccentric mass directed toward the
                   17 motor and with at least an extended portion of the coupling portion of the output
                   18 shaft extending beyond the second side of the eccentric mass in a direction toward
                   19 the second end portion of the shell, the eccentric mass positioned in the middle
                   20 portion of the shell, the eccentric mass configured to rotate and cause vibration
                   21 when the output shaft is rotated by the motor:
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                      7
& SMITH LLP                                          COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                        Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 9 of 28 Page ID #:9




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18                      e.   the shell enclosing and supporting a bearing assembly mounted
                   19 to the shell and positioned to receive the extended portion of the coupling shaft, the
                   20 bearing assembly positioned on the shell to support the eccentric mass in the middle
                   21 portion of the shell:
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                      8
& SMITH LLP                                          COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                     Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 10 of 28 Page ID #:10




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14                      f.   the shell enclosing and supporting a battery having a first end

                   15 and a second end, the first end of the battery positioned closer to the second end
                   16 portion of the shell than to the middle portion of the shell, the second end of the
                   17 battery positioned away from the second end portion of the shell and facing the
                   18 middle portion of the shell:
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                       9
& SMITH LLP                                           COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                     Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 11 of 28 Page ID #:11




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14                      g.   and the shell enclosing and supporting a motor control circuit,

                   15 the motor control circuit coupled to receive input power from the battery and to
                   16 selectively provide output power to the motor, the motor control circuit responsive
                   17 to the operation of a switch on one of the first end cap and the second end cap to
                   18 vary the output power provided to the motor to control the angular velocity of the
                   19 output shaft of the motor and to thereby control a frequency of vibrations caused by
                   20 the eccentric mass:
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                      10
& SMITH LLP                                           COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                     Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 12 of 28 Page ID #:12




                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16            17.       Theragun’s infringement of the ‘614 Patent has caused, and will
                   17 continue to cause, significant damage to Hyperice. As a result, Hyperice is entitled
                   18 to an award of damages adequate to compensate it for the infringement in an amount
                   19 that is in no event less than a reasonable royalty pursuant to 35 U.S.C. §284.
                   20 Hyperice is also entitled to recover prejudgment interest, post-judgment interest, and
                   21 costs.
                   22            18.       As a result of Theragun’s infringement of the ‘614 Patent, Hyperice has
                   23 suffered irreparable harm and impairment of the value of its patent rights, and is
                   24 now suffering, and will continue to suffer, the violation of its patent rights unless
                   25 and until Theragun is permanently enjoined by this Court from infringing the ‘614
                   26 Patent under 35 U.S.C. §283. Hyperice has no adequate remedy at law and is
                   27 entitled to a permanent injunction against Theragun.

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                       11
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                     Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 13 of 28 Page ID #:13




                    1                                      PRAYER FOR RELIEF
                    2            WHEREFORE, Hyperice prays for the following relief:
                    3            1.        That this Court enter judgment of infringement of the ‘614 patent in
                    4 favor of Hyperice against Theragun;
                    5            2.        That this Court enter temporary, preliminary, and permanent
                    6 injunctions against Theragun from infringing the ‘614 patent;
                    7            3.        That this Court award Hyperice compensatory damages for
                    8 infringement of the ‘614 Patent, as well as interest thereon;
                    9            4.        That this Court award Hyperice its costs of suit;
                   10            5.        That this Court declare this an exceptional case under 35 U.S.C. §285
                   11 and award Hyperice its attorneys’ fees and any other costs incurred in connection
                   12 with this action; and
                   13            6.        That this Court grant such further relief as the Court deems just and
                   14 proper.
                   15
                   16 DATED: August 4, 2020                       LEWIS BRISBOIS BISGAARD
                                                                  & SMITH LLP
                   17
                                                                  By:     /s/ Brian G. Arnold
                   18
                                                                        Brian G. Arnold
                   19                                                   Jonathan S. Pink
                                                                        Esther Y. Shin
                   20
                                                                        Rohini Roy
                   21                                                   Attorneys for Plaintiff
                                                                        HYPER ICE, INC.
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                        12
& SMITH LLP                                            COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
                     Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 14 of 28 Page ID #:14




                    1                              DEMAND FOR JURY TRIAL
                    2            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, HYPER ICE,
                    3 INC. hereby demands a trial by jury of all issues triable by jury.
                    4 DATED: August 4, 2020                  LEWIS BRISBOIS BISGAARD
                                                             & SMITH LLP
                    5
                    6
                                                             By:     /s/ Brian G. Arnold
                    7                                              Brian G. Arnold
                                                                   Jonathan S. Pink
                    8
                                                                   Esther Y. Shin
                    9                                              Rohini Roy
                                                                   Attorneys for Plaintiff
                   10
                                                                   HYPER ICE, INC.
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4825-6905-4148.4
                                                                   13
& SMITH LLP                                        COMPLAINT FOR PATENT INFRINGEMENT
ATTORNEYS AT LAW
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 15 of 28 Page ID #:15




                          EXHIBIT 1
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 16 of 28 Page ID #:16
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 17 of 28 Page ID #:17
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 18 of 28 Page ID #:18
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 19 of 28 Page ID #:19
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 20 of 28 Page ID #:20
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 21 of 28 Page ID #:21
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 22 of 28 Page ID #:22
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 23 of 28 Page ID #:23
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 24 of 28 Page ID #:24
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 25 of 28 Page ID #:25
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 26 of 28 Page ID #:26
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 27 of 28 Page ID #:27
Case 8:20-cv-01436 Document 1 Filed 08/04/20 Page 28 of 28 Page ID #:28
